Citation Nr: 1124833	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-16 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.	Entitlement to service connection for schizophrenia, depression, anxiety, posttraumatic stress disorder (PTSD) and a nervous condition with insomnia, irritable bowel syndrome, and chest pains (hereinafter psychiatric disorder).

2.	Entitlement to a compensable rating for residuals of plantar warts.

3.   Entitlement to service connection for a bilateral leg disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that in his April 2009 VA Form 9 the Veteran requested a Board hearing, but in a September 2010 statement he withdrew the request.  Accordingly, the appellant's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(e) (2010).

In May 2011 the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2010).

The Board notes that throughout the record the Veteran and his wife have raised the issue that he suffers from a bilateral foot deformity due to the requirement he wore boots two sizes too small while in-service.  See e.g., August 2008 statement and April 2009 VA Form 9.  The Board also observes in the February 2009 statement of the case the RO noted it was not clear if the Veteran was claiming a foot deformity as a claim separate from his plantar warts claim.  The issue of a bilateral foot deformity has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.

The issue of a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's residuals of plantar warts are manifested by callus formation.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of plantar warts have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in November 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  The Board observes that the Veteran has outstanding Social Security Administration records which pertain to treatment for a psychiatric disorder.  There is nothing to indicate that these records relate to the Veteran's claim for a compensable rating for the residuals of plantar warts.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in March 2008 for his plantar warts claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

The appellant contends that he is entitled to a compensable rating for the residuals of plantar warts.  For the reasons that follow, the Board concludes that an increased rating is not warranted at any point during the appeal period.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The appellant's disability has been rated as zero percent disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5276.  Under this section, a zero percent evaluation is awarded for mild symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is granted as "moderate" where there is weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Id.

A 30 percent disability evaluation is considered "severe" and is warranted where there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.

A 50 percent disability evaluation is considered "pronounced" and is warranted where there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

Under Diagnostic Code 5284, a 10 percent rating is warranted for a moderate foot injury, a 20 percent rating is warranted for a moderately severe foot injury, and a 30 percent rating is warranted for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for a compensable rating for residuals of plantar warts.

The Veteran was afforded a VA examination in March 2008 where he reported that he had calluses at the same locations where his plantar warts used to be.  The Veteran also reported that he was using orthotics which were helping with the calluses.  The Veteran further reported pain in his bilateral feet, but that the orthotics also helped to ease the pain.

The examiner noted that the Veteran did not have any residuals of plantar warts on either of his feet.  The examiner did note the Veteran suffered from hammertoes, a slightly dropped forefoot, some rotational deformity, and other deformities.  However, the examiner did not relate any of these conditions to the Veteran's service-connected condition of residuals from plantar warts.  

The Board also observes a January 2009 statement from the Veteran's wife where she reiterated that the Veteran was forced to wear boots that were two sizes too small while in-service.  She goes on to state that the Veteran's plantar warts were not his biggest problem, but his deformed feet were.  She reported that he could not stand for very long and had to wear special orthotics provided by the VA.  She also stated that the Veteran did not fully describe his loss of functioning due to his bilateral foot pain at the March 2008 VA examination.  See also November 2007.  However, as noted in the introduction, the Veteran is only service-connected for residuals of plantar warts, of which the March 2008 VA examiner found none.  Any other foot deformity or disability should be claimed separately and will be evaluated accordingly.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show a disability that more nearly approximates that which warrants the assignment of a noncompensable disability rating.  See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 10 percent evaluation or higher.  The Veteran does not have the symptoms ordinarily associated with a greater or "moderate" rating such as a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet or residuals of "moderate" impairment from a foot injury.  The examination revealed no plantar warts and only a callus formation under the 3rd metatarsal.  In fact, it is clear from a collective review of all the Veteran's and his wife's statements that the focus of the Veteran's complaints is the bilateral foot deformity.  Again, the Board has referred this issue to the RO so that the Veteran's complaints will finally be addressed. 

The Veteran's and his wife's contentions are credible in their belief that the Veteran's residuals from plantar warts warrant a compensable rating.  However, in determining the actual degree of disability, an objective medical examination is more probative of the degree of the Veteran's impairment.  The opinions and observations of the Veteran and his wife alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of the Veteran's service-connected disability as such involves a level of medical expertise needed to assess the true level of disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

Overall, the Board concludes that the evidence discussed above does not support a compensable rating during any portion of the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than zero percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not described any exceptional or unusual features associated with his disability.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.



ORDER

Entitlement to a compensable rating for residuals of plantar warts is denied.


REMAND

Based on a review of the Veteran's claims file, the Board finds that additional development is warranted.  Such development includes requesting the Veteran's records from the Social Security Administration (SSA) and affording him a VA examination.

The Board notes that in January 2009 the RO attempted to retrieve the Veteran's SSA records and they could not be located.  In November 2010 the Veteran reported that he had been denied multiple times for Social Security benefits, however in a February 2011 VA treatment record he indicated that he had begun receiving benefits.  Furthermore, in the April 2011 private statement the physician referred to the SSA records and agreed with the determination that the Veteran could not work due to his schizophrenia.  As the Veteran is filing a claim of service connection for a psychiatric condition, the Board finds the SSA records should be obtained and associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317 (if there is a reasonable possibility that the SSA records could help the Veteran substantiate his claim for benefits, then the VA has a duty to assist and locate these records).  

The Board further notes that the Veteran's representative submitted VA treatment records beginning in September 2008.  However, these records are not complete.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from September 2008 through the present.

Lastly, the Board observes that in the August 2008 notice of disagreement the Veteran expressly disagreed with all decisions rendered in the July 2008 rating decision which would include the denial of service connection for a bilateral leg disorder.  The February 2009 statement of the case did not include the bilateral leg issue.  The Court has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, this claim is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2010). After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all of the Veteran's outstanding VA treatment records for the period from September 2008 through the present.  All efforts to obtain these records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative are to be notified of unsuccessful efforts in this regard in accordance with 38 C.F.R. § 3.159(e) (2010). 

2.	Request SSA provide all records related to the Veteran's disability benefits.  Any and all efforts to obtain these records should be recorded in a written format and any negative responses should be documented for the record.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).  Notice to the Veteran and his representative of inability to obtain the foregoing records should be in accordance with 38 C.F.R. § 3.159(e) (2010).

3.	After completing steps #1 and #2, and allowing a reasonable amount of time to pass, schedule the Veteran for a VA examination, from someone other than the March 2008 VA examiner, for the purpose of ascertaining the nature and etiology of his psychiatric disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should state what psychiatric disorders, if any, the Veteran suffers from and whether it is at least as likely as not that the Veteran's psychiatric disorder, if any, is related to service.  The examiner should specifically address any SSA records located as well as the April 2011 private opinion which links the Veteran's psychiatric condition to service.

Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim for service connection for schizophrenia, depression, anxiety, PTSD, and a nervous condition with insomnia, irritable bowel syndrome, and chest pains.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case that includes consideration of any evidence added to the claims file since the issuance of the last statement of the case in October 2009.  The Veteran and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5.  Issue a statement of the case to the Veteran and his representative on the issue of entitlement to service connection for a bilateral leg disorder, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal. The issue should only be returned to the Board if the Veteran files a timely substantive appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


